              Case 2:15-cv-02076-JAD-VCF Document 91 Filed 07/23/21 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4       Manuel Melendez,                                        Case No. 2:15-cv-02076-JAD-VCF
 5                                          Petitioner,
                v.                                            Order Granting Motion for Leave to File
 6                                                                      Corrected Reply
         Dwight Neven, et al.,
 7                                                                          [ECF No. 90]
                                         Respondents.
 8

 9

10

11             Petitioner Manuel Melendez has filed a petition for writ of habeas corpus under 28
12   U.S.C. § 2254 1 and moves for leave to file a corrected reply that includes corresponding
13   CM/ECF references to citations. 2 Good cause appearing, IT IS HEREBY ORDERED that
14   Petitioner Manuel Melendez’s Motion for Leave to File Corrected Reply [ECF No. 90] is
15   GRANTED. The Clerk of Court is directed to file Petitioner’s corrected Reply at ECF No. 90-1.
16

17
                                                               U.S. District Judge Jennifer A. Dorsey
18                                                             July 23, 2021
19
20

21

22

23

24

25

26
     1
         ECF No. 51.
27
     2
         ECF No. 90.
28


                                                          1
